DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an input unit, an acceptance unit, a correction unit and an output unit in claims 1-18; a detection unit and an image signal generation unit in claim 6; a posture detection unit in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 20020180769 A1) in view of Furukawa (US 20110134252 A1).
Regarding claim 1, Yin discloses an image processing device (Yin fig. 3) comprising: 
an input unit configured to receive, as an image signal and a synchronizing signal, a frame image constituting a moving image (Yin fig. 3 – 312 (input unit 312 receives video signal which comprises horizontal and vertical synchronous signals)); 
(exemplary acceptance unit) is coupled to the micro-controller for receiving (accepting) … the vertical video signal, … the vertical size value, … the vertical position value, the shift value, … the shift vertical position value, … (shift instructions) and outputting a deflection signal to the monitor for adjusting the picture image of the monitor (instructing a change of a display position of the frame image in a vertical direction of a given display unit).”)
a correction unit configured to correct the synchronizing signal on the basis of the image shift instruction (Yin [0041], “The deflection/ultra-high voltage circuit 320 (a correction unit) receives (on the basis of the shift instruction) deflection electrical signals from the deflection processor 310 and converts the signals into ultra-high voltage deflection electrical signals. The ultra-high voltage deflection electrical signal is transmitted to the monitor 302 for producing movement and size adjustment of the picture image on the screen 304 (correct the synchronizing signal to adjust size of the picture image on the screen).”) 
an output unit configured to output the image signal and the corrected synchronizing signal in association with each other (Yin fig. 3; [0034], “adjusting position and size of a picture image relative to the screen 304 of a monitor 302 (an output unit that outputs the image signal and corrected sync signal)”), 
Yin does not expressly disclose

However, Furukawa suggests wherein if an image shift amount in the vertical direction included in the image shift instruction exceeds a predetermined amount, the correction unit performs correction corresponding to an image shift amount not more than the predetermined amount (Furukawa figs. 4B-C; Furukawa [0032], “processing executed by the display position setting unit 104 (correction unit)”; [0036], “as illustrated in FIG. 4B, a part of a video area 703 is moved to the position outside a display area 701 and a part of the video area 703 cannot be consequently displayed. In this case, as illustrated in FIG. 4C, the change of the size of the video area can be executed to set the entire video area 703 within the display area 701 (when shift exceeds a predetermined limit – the display area, the image is shifted to be presented within the display area).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yin with Furukawa to ensure that an image remains with a viewing area when an instruction to move it causes it to go offscreen. This would have been done to ensure a proper display of the image.
Regarding claim 2, Yin in view of Furukawa discloses the image processing device according to claim 1, and further suggests wherein the predetermined amount is a width of a vertical blanking period in the frame image (Furukawa [0036], “as illustrated in FIG. 4B, a part of a video area 703 is moved to the position outside a display area 701 and a part of the video area 703 cannot be consequently displayed. In this case, as illustrated in FIG. 4C, the change of (the predetermined amount is a width of a vertical blanking period because, if the image size change such that a position of the image is outside the vertical display area, it is resized be displayed within the entire display area, wherein the entire display area comprises a width of a vertical blanking period).”)
Regarding claim 3, Yin in view of Furukawa discloses the image processing device according to claim 1, and further discloses wherein the image shift instruction includes an instruction of an image shift in a horizontal direction (Yin [0009], “The deflection controller is coupled to the micro-controller for receiving the horizontal video signal, …, the horizontal size value, …, the horizontal scan line value, …, the shift value, the horizontal position value, …, the plug-in horizontal size value (shift instructions includes an instruction of an image shift in a horizontal direction) … and outputting a deflection signal to the monitor for adjusting the picture image of the monitor.”).
Claim 19 recites a method which corresponds to the function performed by the image processing device of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 19.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Furukawa and further view of Pai et al (US 20110310223 A1).
Regarding claim 18, Yin in view of Furukawa discloses the image processing device according to claim 1, but does not disclose wherein the image processing device is connected to a head mounted display (HIMD) including the given display unit
(image processing device connected to HMD 137) is configured to derive control signals for a viewing device 137 based on the stored vsync signals, and the interface unit 142 transmits the control signals to the viewing device 137 (e.g., 3D goggles) (HMD).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yin with further with Pai to incorporate processing for HMD devices. This would have extended the utility of Yin to include implementation for additional devices.
 Allowable Subject Matter
Claims 4-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of Yin, Furukawa and Pai disclose the invention as recited in claims 1-2 and 18-19. However, none of the prior arts of record, alone or in combination, disclose the invention as recited in claims 4-17.
  Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616